Exhibit 10.23
PetSmart, Inc.
2009 Performance Share Unit Program
Approved: February 16, 2009
Capitalized terms used herein but not defined shall have the meanings set forth
in the PetSmart, Inc. 2006 Equity Incentive Plan or Performance Share Unit Grant
Notice and Performance Share Unit Agreement, as applicable.
The number of Performance Share Units awarded to Participant under the 2009
Performance Share Unit Program (the “Program”) will be determined by the
Company’s Compensation Committee or its designee (the “Committee”), subject to
the conditions set forth below (the “Performance Conditions”).
The Performance Conditions for a target award of the Performance Share Units
shall be satisfied upon the earlier of the Participant’s continuous employment
through:

(i)   the date of a “Change of Control Transaction,” or   (ii)   attainment of
“End-of-Year Net Cash” as determined by the Committee (the “Performance
Criteria”) as calculated from the Company’s audited financial statements for the
2009 fiscal year performance period (the “Performance Period”) applicable to the
PSU Grant. For purposes of the PSU Grant, “End-of-Year Net Cash” is defined as
cash, restricted cash and cash equivalents, less outstanding debt on the
Company’s revolving credit agreement, as adjusted for: (A) changes to the
Company’s current dividend policy, (B) any common stock share repurchases,
(C) changes in capital expenditures due to Board approved increases to the
Company’s fiscal year 2009 budget or decreases from fewer new store openings,
and (D) changes to the Company’s accounts payable policies relative to payment
terms.

The number of Performance Share Units awarded due to attainment of the
Performance Criteria will be determined in accordance with the following
percentages of actual performance rounded up to the next whole number of
Performance Share Units. For example, if End-of-Year Net Cash results are
$316.5M, 75% of the Target Number of Performance Share Units will be awarded.

      Percentage of Performance     Criteria Achieved   End-of-Year Net Cash
0%-50%   $291M 100%   $325M 150%   $353M

 



--------------------------------------------------------------------------------



 



If actual performance is less of than $291M of End-of-Year Net Cash, then 50% of
the Performance Share Units will be awarded.
Between 50% and 150% of Target Number of Performance Share Units will be awarded
if actual performance is at least $291M, rounded up to the next whole number of
Performance Share Units.
If actual performance is equal to or greater than $353M of End-of-Year Net Cash,
then 150% of Target Number of Performance Share Units will be awarded.
Miscellaneous Provisions
Participation in the Program shall not alter in any way the at will nature of
the Company’s employment of a Participant, and such employment may be terminated
at any time for any reason, with or without cause and with or without prior
notice.

 